Citation Nr: 1642803	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a jaw disorder, to include temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to an evaluation in excess of 10 percent for a compression fracture of the thoracic spine (hereinafter thoracolumbar spine disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a jaw disorder, but awarded service connection for a thoracolumbar spine disability and assigned a 10 percent evaluation for that disability, effective June 10, 2010, which is the date following his discharge from service.  The Veteran has timely appealed the above issues. 

The issue of an increased evaluation for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's TMJ dysfunction was incurred during military service.


CONCLUSION OF LAW

The criteria for service connection for TMJ dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's jaw disorder claim, the full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, the Veteran asserts that he suffers from TMJ jaw pain and that his jaw disorder started during military service.  The Veteran notes that he was treated at both the Beale Air Force Base Clinic and Travis Air Force Base Hospital, and that TMJ was documented during service.  

Turning to the evidence, the Veteran's service treatment records demonstrate that in
January 2009, the Veteran reported to sick call at the Beale Air Force Base Clinic.  At sick call, the Veteran reported that six months prior, as he was climbing down a piece of equipment in the rain, he slipped and hit his chin.  The Veteran reported intermittent, infrequent joint pain with clicking.  The physician noted bilateral clicking in TMJ areas with no pain.  After noting that there was no limited function or restricted opening, the physician diagnosed normal function bilateral TMJs with clicking.  

In March 2009, the Veteran was referred to Travis Air Force Base Hospital to be evaluated for TMJ due to a history of trauma.  The physician noted clicking upon opening and closing the bilateral TMJ.  The physician diagnosed the Veteran with Wilkes Stage I TMJ.  

In December 2010, within six months of his discharge from service, the Veteran underwent a VA medical examination that included a dental examination.  During that dental examination, the examiner noted that the TMJ examination was significant for bilateral joint sounds and clicks, but that the Veteran was able to open his mouth greater than 45 mm without pain.  The dentist made no diagnosis at that time.

In January 2012, the Veteran submitted a letter from his private dentist, which discussed the Veteran's jaw pain and popping, and provided a tentative diagnosis of bilateral recurrent dislocation of the temporomandibular menisci.  

The Veteran also provided a December 2012 letter from his direct supervisor to document the observable symptoms during military service.  The supervisor stated that before the Veteran's deployment, he ate lunch with the Veteran daily and never noticed the Veteran's jaw making a loud popping noise.  After the Veteran returned from his deployment, the supervisor noticed his jaw was making a loud, annoying popping noise.  The supervisor further stated that after the Veteran put it off for a while, he eventually went to the Beale and Travis Air Force Base Clinics for treatment.  

In October 2013, the Veteran underwent a VA dental examination.  The examiner diagnosed the Veteran with TMJ dysfunction.  In the medical history, the Veteran reported that he had been experiencing TMJ symptoms since 2008.  The examiner also noted that the Veteran reported slipping on a ladder and smacking his jaw.  After examination of the Veteran and review of the claims file, the examiner opined that it is less likely than not that the Veteran's current condition was caused by an incident during military service.  The examiner stated that there was no evidence provided in the claims file to show evidence of injury to the TMJ when the Veteran slipped on the ladder.  

Based on the foregoing evidence, the Board finds that service connection for TMJ dysfunction is warranted.  The existence of the Veteran's present disability is not in question as the evidence demonstrates a current diagnosis of TMJ dysfunction.  Likewise, the service treatment records demonstrate TMJ symptoms and diagnosis during service.  Therefore, the first two elements of service connection have been met.

Respecting the nexus element, the Board acknowledges the December 2013 VA examiner's opinion.  However, that opinion has no probative value because it is based on an inaccurate factual premise; specifically, the evidence of record clearly documents multiple notations of treatment for and diagnosis of TMJ dysfunction during service.  The December 2013 VA examiner failed to discuss this evidence in his opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

The remaining evidence of record documents treatment for TMJ dysfunction in service and within six months of discharge.  The evidence further documents continued treatment for TMJ dysfunction after service and provides compelling evidence of a nexus between the in-service onset of a disability and his current disability.  Consequently, the Board finds the evidence of record demonstrates that the Veteran's TMJ dysfunction was incurred in service.  Service connection for TMJ dysfunction is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for TMJ dysfunction is granted.


REMAND

The Veteran was afforded a VA examination of his thoracolumbar spine in February 2014.  The Board has reviewed the examination report; while there are findings regarding active range of motion testing, it does not appear that the examiner tested the Veteran in passive range of motion, in weightbearing and non-weightbearing, or tested the opposing joint, if possible and appropriate.  In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The thoracolumbar spine claim must therefore be remanded in order to obtain an adequate and appropriate VA examination.  See 38 C.F.R. § 4.59 (2015), Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his thoracolumbar spine disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The thoracolumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should then indicate whether the Veteran has any radiculopathy, bowel or bladder dysfunction, and/or any other neurological complications associated with his thoracolumbar spine disability.  

The examiner should also discuss the Veteran's lay statements; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased evaluation for his thoracolumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


